 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROGER GIFFORD,                                     No. 2:17-CV-2421-TLN-DMC
12                         Plaintiff,
13           v.                                          ORDER
14    PETER KAMPA, et al.,
15                         Defendants.
16

17                    Plaintiff, who is proceeding pro se, brings this civil action. Pending before the

18   court is plaintiff’s motions (ECF Nos. 35 and 37) for a 60-day extension of time to file responses

19   to defendants’ motions, currently set for hearing before the undersigned on June 12, 2019, at

20   10:00 a.m., in Redding, California. Good cause appearing therefore, plaintiff’s motions are

21   construed as a request for a continuance of the June 12, 2019, hearing pursuant to Eastern District

22   of California Local Rule 230(f) and, so construed, plaintiff’s motions are granted in part. The

23   hearing on defendants’ motions is continued to July 10, 2019, at 10:00 a.m., before the

24   undersigned in

25   ///

26   ///

27   ///

28   ///
                                                         1
 1   Redding, California. Plaintiff’s oppositions are due within the time provided by Local Rule

 2   230(c).

 3                 IT IS SO ORDERED.

 4   Dated: June 5, 2019
                                                          ____________________________________
 5                                                        DENNIS M. COTA
 6                                                        UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
